       Case 2:19-cv-00170-SMJ   ECF No. 1   filed 05/16/19   PageID.1 Page 1 of 24



 1   ESPADA CRIMINAL DEFENSE
     Attorneys for Plaintiff
 2   J. TALITHA HAZELTON
     WSBA No. 52460
 3   1001 4th Ave., Ste. 3200
     Seattle, WA 98154
 4   (206) 467-5987

 5

 6
                        UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON

 8   JOSE ALFREDO RIVERA-RUIZ, on              NO. 19-CV-00170
     behalf of himself and a class of
 9   all others similarly situated,           COMPLAINT FOR DECLARATORY AND
                                              INJUNCTIVE RELIEF ALONG WITH
10                         Plaintiff,         MONEY DAMAGES

11        v.

12   DOUGLAS COUNTY; GORDON EDGAR,
     Prosecuting Attorney for Douglas
     County, in his official and
13
     individual capacities; U.S.
     DEPARTMENT OF HOMELAND SECURITY;
14
     KEVIN MCALEENAN, in his official
     capacity as Secretary of the
15
     Department of Homeland Security,
     and the UNITED STATES OF
16
     AMERICA,
17             Defendants.
18

19

20

21

22

23


     COMPLAINT - 1
         Case 2:19-cv-00170-SMJ    ECF No. 1        filed 05/16/19   PageID.2 Page 2 of 24



 1
                                  I.           INTRODUCTION
 2
            1.   The U.S. Supreme Court has held several times that a
 3
     defendant must be provided counsel upon their first appearance
 4
     before a magistrate.1
 5
            2.   It is also well settled by the U.S. Supreme Court
 6
     that the state, acting through its prosecutorial power, may not
 7
     take advantage of unrepresented defendants.
 8
            3.   The    practice       in   Douglas      County      Superior    Court   for
 9
     about twelve (12) years has been that indigent defendants are
10
     assigned    a     contract    public      defender         at    their     preliminary
11
     hearing.
12
            4.   But the defendant must then call a phone number after
13
     the hearing to have a specific attorney assigned and set a date
14
     to meet with them.
15
            5.   Therefore, those defendants go unrepresented at their
16
     preliminary hearing.
17          6.   After “appointing” defendants an attorney, the court
18   then    determines     whether         there     is    probable      cause    and   if
19   conditions of release should be imposed.
20

21

22   1   This section is a syllabus. Citation to case law or the
23
     record is omitted.


     COMPLAINT - 2
       Case 2:19-cv-00170-SMJ    ECF No. 1      filed 05/16/19    PageID.3 Page 3 of 24



 1        7.   The   Douglas      County     Prosecutor’s           Office       has     been

 2   taking advantage of immigrant defendants that go unrepresented

 3   at their preliminary appearance to send those individuals into

 4   summary deportation proceedings, to wit:

 5                a. The   jail       informs        the    prosecutor          whether      a

 6             defendant        has   an     immigration           hold       before       the

 7             preliminary hearing.

 8                b. The   prosecutor’s         office      charges       the    defendant

 9             with a crime that will prevent them from receiving

10             conditions of release from immigration custody.

11                c. The    prosecutor’s             office       requests         at      the

12             preliminary hearing that the court not set a bond,

               and release the defendant on their recognizance, but
13
               with other conditions of release, such as appearing
14
               at all further hearings.
15
                  d. The    defendant           is    not        informed       of       their
16
               immigration hold or what the consequences of their
17
               “release” will be.
18
                  e. The   defendant,        unrepresented,             has   no     one    to
19
               advocate their or behalf.
20
                  f. The   defendant       is    released        from    jail      and     into
21
               immigration custody.
22

23


     COMPLAINT - 3
          Case 2:19-cv-00170-SMJ     ECF No. 1     filed 05/16/19    PageID.4 Page 4 of 24



 1                    g. The      defendant,      unable     to      gain     release     from

 2                  immigration custody, is unable to attend their next

 3                  hearing.

 4                    h. The prosecutor requests a bench warrant, which

 5                  is not uncommon for a court to grant.

 6                    i. The      prosecutor      objects     to     any    litigation     or

 7                  negotiation unless the defendant is able to quash the

 8                  bench warrant or appear for court.

 9                    j. The defendant is deported.

10                    k. Because the defendant has an open bench warrant,

11                  they   have    no    chance    to    return     legally     or   convert

12                  their status.

            8.      When the family of Jose Rivera-Ruiz (“Mr. Rivera”)
13
     contacted undersigned counsel to represent him, Mr. Rivera was
14
     in     immigration     custody       at    the     Northwest      Detention        Center
15
     (“NWDC”).
16
            9.      Originally,         when    Mr.     Rivera       was    arrested       for
17
     allegedly giving marijuana to his friend’s son, he was taken to
18
     the Okanagan County Jail. The Okanagan County Jail sent an e-
19
     mail    alerting      other    local      government    agencies       and   officials
20
     that Mr. Rivera had been booked and had an “immigration hold.”
21
     In other words – if Mr. Rivera were to be released from jail,
22
     he     would    be    immediately         detained     by      Customs    and      Border
23


     COMPLAINT - 4
       Case 2:19-cv-00170-SMJ     ECF No. 1       filed 05/16/19    PageID.5 Page 5 of 24



 1   Protection (“CBP”) and transferred to the Northwest Detention

 2   Center.

 3         10.   The Chief Prosecutor for Douglas County assigned Mr.

 4   Rivera’s case to a deputy for review and charging. Mr. Rivera

 5   was charged with a felony in Douglas County                             – distributing

 6   marijuana     to   someone     under      18     years        of    age    –   and   was

 7   transported to the Douglas County Jail to prepare to make his

 8   “preliminary appearance” in Douglas County Superior Court. At

 9   this hearing, a judge would determine if there is probable

10   cause and whether to detain or release a defendant on specific

11   conditions.        Mr. Rivera appeared at this preliminary hearing

12   by video from       the jail. Also           in attendance were a Spanish

     interpreter, a judge pro tempore, and the chief prosecutor for
13
     Douglas County.
14
           11.   Mr.    Rivera    asked    for      counsel    to       be   appointed    and
15
     after a colloquy as to his finances, the Court appointed him a
16
     “contract public defender.” Mr. Rivera was ordered to contact
17
     the “public defender coordinator” within one business day of
18
     the   preliminary      hearing       to      receive     a         specific    attorney
19
     assignment.
20
           12.   The    Court    then     found     probable        cause,     granted    the
21
     prosecution’s request that Mr. Rivera be released on his own
22
     recognizance on specific conditions, and gave Mr. Rivera a new
23
     hearing date at which to appear for his arraignment.

     COMPLAINT - 5
       Case 2:19-cv-00170-SMJ   ECF No. 1   filed 05/16/19   PageID.6 Page 6 of 24



 1        13.   Mr.   Rivera,   unrepresented,       was     completely    unaware

 2   that his release from Douglas County Jail meant that he would

 3   be released to immigration custody and transported to the NWDC

 4   to be detained. No one in the courtroom alerted Mr. Rivera to

 5   this issue, and no one spoke on his behalf.

 6        14.   So, upon his release from Douglas County Jail, Mr.

 7   Rivera was transported to the NWDC. Because he was charged with

 8   a felony drug offense, Mr. Rivera was denied any conditions of

 9   release from immigration custody. Because he was denied release

10   from immigration detention, Mr. Rivera was unable to attend his

11   arraignment. At his arraignment, the prosecutor, knowing the

12   exact reason why Mr. Rivera was unable to appear, asked for and

     was granted a bench warrant for Mr. Rivera’s failure to appear.
13
     As of today’s date, the warrant is outstanding.
14
          15.   Mr. Rivera is scheduled for a hearing in immigration
15
     court on June 6th, 2019. While Mr. Rivera is in the United
16
     States without any immigration status, he has two American-born
17
     children, and can convert his status to legal residency through
18
     them. However, if by the date of his immigration hearing he is
19
     still in custody at NWDC, or he has not otherwise appropriately
20
     resolved his criminal case in Douglas County, Mr. Rivera will
21
     be deported, his chance to convert his immigration status will
22
     disappear, and he will have an open warrant in Douglas County,
23
     effectively preventing him future access to the United States.

     COMPLAINT - 6
       Case 2:19-cv-00170-SMJ         ECF No. 1     filed 05/16/19       PageID.7 Page 7 of 24



 1         16.    Undersigned          counsel      was       then       contacted     by    Mr.

 2   Rivera’s family.

 3         17.    Undersigned counsel filed a motion to suppress the

 4   arrest and the statements made in the state criminal case. But

 5   the   State      actively        objected      to       Mr.    Rivera-Ruiz       receiving

 6   hearing     time     before      the   court       to    litigate      absent    physical

 7   presence in court for advisement of rights. Undersigned counsel

 8   offered     to    have     Mr.    Rivera      execute         signed   waivers     of   his

 9   presence    at      any    hearing     with    a    detailed        recitation     of   the

10   rights at attendant hearing and waiver of same. Still, the

11   State objected.

12         18.    Undersigned counsel has filed a motion to dismiss in

     Douglas County for violations of Mr. Rivera’s Fifth and Sixth
13
     Amendment        rights     to     due     process        and       counsel,     and    for
14
     prosecutorial misconduct for the unconstitutional actions taken
15
     against Mr. Rivera.
16
           19.    Nevertheless, dismissal of Mr. Rivera’s criminal case
17
     will not stop the constitutional violations inherent in Douglas
18
     County’s criminal justice system.
19
           20.    Mr. Rivera therefore brings this § 1983 suit against
20
     Douglas     County        and    the   Douglas          County      Prosecutor    in    his
21
     personal      and    official        capacity       for       (I)    violation    of    Mr.
22
     Rivera’s Sixth Amendment right to counsel; and (II) violation
23
     of his Fifth Amendment right to due process.

     COMPLAINT - 7
       Case 2:19-cv-00170-SMJ     ECF No. 1    filed 05/16/19   PageID.8 Page 8 of 24



 1          21.    Mr. Rivera requests that this Court certify a class

 2   action, with himself as the class representative, and requests

 3   that this Court temporarily enjoin Defendants Douglas County

 4   and the Chief Douglas County Prosecutor Gordon Edgar from (a)

 5   continuing     to   have   defendants appear          unrepresented    at   their

 6   preliminary      appearance,    and      from     (b)   keeping    secret     from

 7   defendants and defense counsel the fact of the existence of an

 8   immigration hold. Mr. Rivera requests that an expedited hearing

 9   on whether to make these temporary restraining orders permanent

10   within fourteen (14) days.

11          22.    Mr. Rivera requests that this Court certify a class

12   action, with himself as the class representative, and requests

     that   this    Court   temporarily       enjoin    Douglas    County    and    the
13
     Douglas      County    Prosecutor     from      (a)     continuing     to     have
14
     defendants       appear     unrepresented          at      their     preliminary
15
     appearance, and from (b) keeping secret from defendants and
16
     defense counsel the fact of the existence of an immigration
17
     hold. Mr. Rivera requests that an expedited hearing on whether
18
     to make this temporary restraining order permanent also be set.
19
            23.    Mr. Rivera requests that this Court issue a temporary
20
     order enjoining the immigration proceedings against Mr. Rivera
21
     until his criminal case may be resolved, and releasing Mr.
22
     Rivera to the Douglas County Jail so that he may litigate his
23
     criminal case in Douglas County Superior Court.

     COMPLAINT - 8
       Case 2:19-cv-00170-SMJ           ECF No. 1      filed 05/16/19     PageID.9 Page 9 of 24



 1          24.    Mr. Rivera requests that this Court issue a temporary

 2   order    requiring         defendants         Customs       and     Border    Patrol,       the

 3   United       States       of     America,      and     Douglas       County     to     ensure

 4   transport of Mr. Rivera back to the Douglas County Jail so that

 5   he may litigate his case.

 6          25.    Mr.     Rivera          requests     that      this     Court     add     these

 7   temporary restraining orders to the expedited already requested

 8   for    the    previous         temporary      orders    preventing        Douglas      County

 9   from    allowing      defendants          from    going      unrepresented       at     their

10   preliminary        appearance          and    requiring       that     the    fact     of   an

11   immigration hold must be shared with defendants.

12          26.    Finally,          Mr.      Rivera      asks     for    monetary        damages,

     punitive damages, and attorneys’ fees, as well as any other
13
     relief this Court deems equitable.
14
                                              II. PARTIES
15
            27.    Plaintiff JOSE RIVERA-RUIZ, is a resident of Douglas
16
     County.
17
            28.    Defendant DOUGLAS COUNTY, a local governmental unit,
18
     formed under the laws of the State of Washington.
19
            29.    Defendant          GORDON      EDGAR,    CHIEF       PROSECUTING       ATTORNEY
20
     FOR DOUGLAS COUNTY, in his official and individual capacity.
21
            30.    Defendant           U.S.       Department       of     Homeland        Security
22
     ("DHS")       is      a        federal       cabinet        agency     responsible          for
23
     implementing and enforcing the Immigration and Nationality Act.

     COMPLAINT - 9
      Case 2:19-cv-00170-SMJ     ECF No. 1      filed 05/16/19   PageID.10 Page 10 of 24



 1   DHS is a Department of the                Executive Branch of the United

 2   States Government and is a federal agency. The U.S. Customs and

 3   Border Protection is responsible for detaining and/or removing

 4   non-citizen immigrants.

 5          31.   Defendant     Kevin      McAleenan     is   the     Secretary     of   the

 6   Department     of      Homeland       Security.     He      is   responsible        for

 7   implementing and enforcing the Immigration and Nationality Act

 8   ("INA"), and oversees the U.S. Customs and Border Protection.

 9   He is sued in his official capacity.

10          32.   Defendant     UNITED       STATES    OF     AMERICA       includes     all

11   government      agencies        and    departments       responsible          for   the

12   implementation of the INA and detention and/or removal of non-

     citizen immigrants, and other such governmental sub-units who
13
     are necessary and proper defendants.
14
                                     III. JURISDICTION
15
            33.   This Court has jurisdiction pursuant to 28 U.S.C. §§
16
     1331, 1343, and 2201.
17
            34.   Venue is proper in this Court as the defendants’ acts
18
     as officers of their governmental units, and under color of
19
     law,   in    Douglas    County,       Washington,      located    in    the    Eastern
20
     District of Washington.
21
                               IV.     GENERAL ALLEGATIONS
22

23


     COMPLAINT - 10
      Case 2:19-cv-00170-SMJ    ECF No. 1   filed 05/16/19   PageID.11 Page 11 of 24



 1        35.   Plaintiff JOSE RIVERA-RUIZ (“MR. RIVERA”) is in the

 2   UNITED STATES as an undocumented immigrant. Decl. of Counsel,

 3   attached to Compl., Ex. A.

 4        36.   MR. RIVERA has lived in the United States for more

 5   than FIFTEEN (15) YEARS.

 6        37.   MR. RIVERA has children who are natural-born citizens

 7   of the UNITED STATES.

 8        38.   Because    he     has   children       who         are   natural-born

 9   citizens, MR. RIVERA is able to convert his immigration status

10   to become a resident of the United States.

11        39.   On    January   24,   2019,   MR.    RIVERA        was   arrested   for

12   suspicion of distributing marijuana to a person under the age

     of 18 years old.
13
          40.   MR. RIVERA was ARRESTED and taken to the Okanogan
14
     County Jail.
15
          41.   During booking, MR. RIVERA stated his birthplace was
16
     MEXICO. See E-mail from Hobbs to Various Recipients, Ex. B;
17
     USDHS I-213 Form, Ex. C.
18
          42.   The Okanagan County Jail contacted Customs and Border
19
     Patrol (“CBP”).
20
          43.   During an interview with CBP, MR. RIVERA admitted to
21
     not having the proper immigration documentation. Ex. C.
22
          44.   Christine Hobbs, Jail Records Deputy at the Okanogan
23
     County   Jail,    e-mailed   several     Douglas        and    Okanogan   County

     COMPLAINT - 11
      Case 2:19-cv-00170-SMJ     ECF No. 1     filed 05/16/19   PageID.12 Page 12 of 24



 1   government     recipients,       including         the     jail,     court,    and

 2   prosecutor’s office. That e-mail stated that MR. RIVERA had

 3   been booked and that he had “an Immigration/Border Patrol Hold

 4   at this time.” Ex. B.

 5        45.    A post-it note attached to a print out of that e-mail

 6   in the file for the DOUGLAS COUNTY PROSECUTING AUTHORITY states

 7   “assign to KP for review & charging”. Ex. B.

 8        46.    On January 25, 2019, MR. RIVERA appeared via video

 9   conference for a preliminary hearing – the very first hearing a

10   detained defendant attends after being arrested. See Criminal

11   Minute Sheet, Ex. D.

12        47.    Present   at    the preliminary          hearing    were    Judge Pro

     Tempore    Biggar   and    Mr.   Gordon     Edgar,     the   Chief     Prosecuting
13
     Attorney for Douglas County.         Ex. D.
14
          48.    An interpreter was present, as was a court clerk.
15
          49.    MR. RIVERA asked for COUNSEL. See Verbatim Trans. of
16
     Proceedings for Preliminary Hearing, at 6-7, Ex. E.
17
          50.    COUNSEL was ASSIGNED to MR. RIVERA.
18
          51.    BUT because counsel was appointed at the preliminary
19
     hearing, NONE WAS PRESENT at that hearing. Instead, MR. RIVERA
20
     was instructed by the court to contact his attorney in the
21
     future. Ex. E, at 7; Order on Preliminary Appearance, Ex. F.
22

23


     COMPLAINT - 12
      Case 2:19-cv-00170-SMJ        ECF No. 1      filed 05/16/19   PageID.13 Page 13 of 24



 1         52.    THEREFORE,        NO   COUNSEL      appeared      at     the    preliminary

 2   hearing to advocate for MR. RIVERA and NO COUNSEL appeared on

 3   his behalf.

 4         53.    Therefore,        only     one      party     –    the       State     –     was

 5   represented at the preliminary hearing.

 6         54.    The Prosecutor’s Office requested that MR. RIVERA be

 7   released      on     personal          recognizance.           Recommendations            of

 8   Prosecuting Attorney on Preliminary Appearance, Ex. G.

 9         55.    Mr. Rivera, unrepresented and without an advocate,

10   had   no    input   as    to    what    conditions        of    release          should   be

11   imposed.

12         56.    Not    the   prosecutor,         nor   the    court      –     no   courtroom

     participant informed MR. RIVERA that there was an outstanding
13
     immigration hold, and that he would be detained by immigration
14
     as soon as he was released.
15
           57.    NO ONE shared this information with MR. RIVERA.
16
           58.    MR. RIVERA, unaware that he would be detained by CBP
17
     upon release, was released on personal recognizance.
18
           59.    The court directed the prosecutor’s office to file
19
     formal charges by January 29, 2019 and set the next hearing
20
     date – arraignment – for February 25, 2019. Ex. E; Ex. F.
21
           60.    Upon being released from the Okanagan County Jail,
22
     MR. RIVERA was        detained by          CBP    and taken         to    the NORTHWEST
23


     COMPLAINT - 13
      Case 2:19-cv-00170-SMJ           ECF No. 1    filed 05/16/19     PageID.14 Page 14 of 24



 1   DETENTION CENTER (“NWDC”). See Order re: Failure to Appear Due

 2   to Immigration Custody, Ex. H.

 3        61.       Because MR. RIVERA was charged with a drug crime, he

 4   would be unable to convert his status to be a resident. See

 5   Letter from Mills Law Firm, Ex. J.

 6        62.       Because MR. RIVERA is unable to convert his status,

 7   it is highly unlikely he will be granted conditions of release

 8   from NWDC.

 9        63.       Nevertheless, because MR. RIVERA was detained at the

10   NWDC,    MR.    RIVERA      was    unable      to       attend    his    arraignment      and

11   resolve the criminal case against him.

12        64.       Because      MR.      RIVERA      failed          to     appear,     at    his

     arraignment, the prosecutor’s office requested, and the Douglas
13
     County    Superior       Court      granted,        a    BENCH    WARRANT    against      MR.
14
     RIVERA.
15
          65.       The   criminal       case      against      MR.    RIVERA     will    remain
16
     open, and a warrant against him active, until he can appear at
17
     the DOUGLAS COUNTY SUPERIOR COURT to defend that case.
18
          66.       MR. RIVERA has a court date for status conference on
19
     deportation proceedings in Immigration Court on June 6, 2019.
20
          67.       At    that   conference,         if       MR.     RIVERA     is    still    in
21
     immigration custody, then he will most likely be deported and
22
     will not be able to convert his immigration status.
23


     COMPLAINT - 14
      Case 2:19-cv-00170-SMJ    ECF No. 1        filed 05/16/19   PageID.15 Page 15 of 24



 1        68.    If   MR.    RIVERA       had    remained       in    detention            at   the

 2   Okanagan    County     Jail,    he    would     have      been       able    to    continue

 3   litigating and negotiating his case until its resolution.

 4        69.    During this period, MR. RIVERA contracted counsel for

 5   his criminal case.

 6        70.    Counsel in MR. RIVERA’s criminal case requested to

 7   negotiate with the prosecutor’s office to reduce the charges

 8   against MR. RIVERA so that he could be released and continue to

 9   convert his immigration status.

10        71.    That request was denied.

11        72.    Counsel     filed    and       sought    to    litigate         a     motion    to

12   suppress the stop and subsequent statement.

          73.    The prosecutor’s office objected to a motion hearing
13
     without the defendant’s physical or video presence, and without
14
     defendant    being     advised       by     the     court       of     his      rights      at
15
     arraignment.     See    Verbatim       Trans.       of    Proceedings           for   Status
16
     Conference, at 1-9, Ex. K.
17
          74.    At this time, MR. RIVERA remains in custody at the
18
     NWDC, a warrant for his appearance in Douglas County Superior
19
     Court remains active, and there is no court date set for his
20
     criminal case. MR. RIVERA’s immigration case nevertheless moves
21
     forward and a hearing date has been set to begin deportation
22
     proceedings.
23


     COMPLAINT - 15
      Case 2:19-cv-00170-SMJ         ECF No. 1      filed 05/16/19    PageID.16 Page 16 of 24



 1        75.    Douglas      County        Superior       Court     has    not    provided     an

 2   attorney   to   defendants         at    their        preliminary        hearing     for   at

 3   least the last twelve years. See Decl. of Christian Cervantes,

 4   Ex. L.

 5                              V.       CLASS ALLEGATIONS

 6        76.    Plaintiff       JOSE         RIVERA-RUIZ            brings       this    action

 7   pursuant to Federal Rule of Civil Procedure 23(a) and (b)(2)

 8   individually       and     on     behalf         of     other      similarly-situated

 9   individuals of the following proposed class:

10        77.    Individuals          who     appeared        or     will     appear      for    a

11   preliminary     appearance        in     Douglas       County     Superior      Court      as

12   defendants charged in a criminal case, and who were not or will

     not be provided counsel, and who, being a non-citizen, was, is,
13
     or will be subject to an immigration hold,
14
          78.    This class of individuals was subject to having their
15
     Sixth    Amendment       Right    to     Counsel        violated       when    they    went
16
     unrepresented at their preliminary hearings in Douglas County
17
     Superior Court.
18
          79.    That     deprivation          of     federal        rights       cause    class
19
     members irreparable harm, causing them to be deported from the
20
     United States.
21
          80.    The Class is so numerous that the individual joinder
22
     of all members is impracticable.
23


     COMPLAINT - 16
      Case 2:19-cv-00170-SMJ     ECF No. 1      filed 05/16/19   PageID.17 Page 17 of 24



 1         81.    The    Class   Plaintiffs’        claims       are   typical      of    the

 2   claims of the Class.

 3         82.    The     number     of      individuals           who       have        been

 4   constitutionally injured is sufficiently numerous to make class

 5   action status the most practical method to secure redress for

 6   injuries sustained and class wide equitable relief.

 7         83.    There are clear questions of law and fact raised by

 8   the named Plaintiff’s claim common to, and typical of, those

 9   raised by the Class he seeks to represent.

10         84.    The questions of law and fact common to all members

11   of   the    Class   include   but    are     not    limited       to:   (a)    whether

12   Defendants have a duty to provide indigent persons charged with

     crimes with assistance of counsel; and (b) whether Defendants
13
     have breached their duties.
14
           85.    The violations of law and resulting harms alleged by
15
     the named Plaintiff are typical of the legal violations and
16
     harms suffered by all Class members.
17
           86.    Plaintiff JOSE RIVERA-RUIZ, as Class representative,
18
     will fairly and adequately protect the interests of the Class
19
     members and will vigorously prosecute the suit on behalf of the
20
     Class; and is represented by sufficiently experienced counsel.
21
           87.    The maintenance of the action as a class action will
22
     be superior to other available methods of adjudication and will
23
     promote the convenient administration of justice, preventing

     COMPLAINT - 17
      Case 2:19-cv-00170-SMJ      ECF No. 1      filed 05/16/19   PageID.18 Page 18 of 24



 1   possible inconsistent or varying adjudications with respect to

 2   individual members of the                Class    and/or one       or     more of the

 3   Defendants.

 4        88.    Defendants      have        acted,    failed     to    act,       and/or   are

 5   continuing       to   act   on    grounds        generally    applicable         to    all

 6   members of the Class, necessitating declaratory and injunctive

 7   relief for the Class.

 8                               VI.     CAUSES OF ACTION

 9        The following claims are brought pursuant to 42 U.S.C. §

10   1983, asserting violations of federal rights by state actors,

11   acting under color of law, and in execution of their duties:

12                              FIRST CAUSE OF ACTION
                            VIOLATION OF SIXTH AMENDMENT
                                  RIGHT TO COUNSEL
13
                      PRESENCE OF COUNSEL AT INITIAL APPERANCE
14
          89.    Plaintiff            JOSE      RIVERA-RUIZ            re-alleges           and
15
     incorporates by reference the allegations set forth in each of
16
     the preceding paragraphs of this Complaint.
17        90.    “[T]he      right     to     counsel     guaranteed         by    the   Sixth
18   Amendment applies at the first appearance before a judicial
19   officer at which a defendant is told of the formal accusation
20   against    him    and   restrictions        are     imposed       on    his    liberty.”
21   Rothergy v. Gillespie Cty., 554 U.S. 191, 194, 128 S.Ct. 2578,
22   171 L.Ed.2d 366 (2008) citing Brewer v. Williams, 430 U.S. 387,
23   398–399, 97 S.Ct. 1232, 51 L.Ed.2d 424 (1977), and Michigan v.


     COMPLAINT - 18
      Case 2:19-cv-00170-SMJ         ECF No. 1     filed 05/16/19   PageID.19 Page 19 of 24



 1   Jackson, 475 U.S. 625, 629, n. 3, 106 S.Ct. 1404, 89 L.Ed.2d

 2   631 (1986).

 3        91.    Defendants DOUGLAS COUNTY, and GORDON EDGAR, Chief

 4   Prosecuting Attorney, have deprived Plaintiff JOSE RIVERA-RUIZ

 5   and Class members of their Sixth Amendment right to counsel by

 6   denying    them     an    attorney       at    their     preliminary         hearing       in

 7   Douglas County Superior Court.

 8        92.    Plaintiff       JOSE       RIVERA-RUIZ       and   Class     members        have

 9   experienced       constitutional              and      monetary       harm       by        the

10   unconstitutional         processes       and        procedures      undertaken        by    a

11   policy, custom, or practice of the Defendants.

12        93.    The     conduct       of    Defendants       was   at    the     very      least

     reckless,     and        most     likely       purposeful,        but      nevertheless
13
     undertaken with complete indifference to Plaintiff JOSE RIVERA-
14
     RUIZ’s and the Class members’ federal rights to be free from
15
     violations    of     the        Sixth    Amendment       to    the      United        States
16
     Constitution.
17
                                     COUNT II
18                 VIOLATION OF FIFTH AND FOURTHEENTH AMENDMENT
                               RIGHT TO DUE PROCESS
19                           PROSECUTORIAL MISCONDUCT
20        94.    Plaintiff            JOSE         RIVERA-RUIZ           re-alleges             and
21   incorporates by reference the allegations set forth in each of
22   the preceding paragraphs of this Complaint.
23


     COMPLAINT - 19
      Case 2:19-cv-00170-SMJ   ECF No. 1   filed 05/16/19   PageID.20 Page 20 of 24



 1        95.   The U.S. “Supreme Court has found that prosecutorial

 2   misconduct may occur in a variety of unique factual settings.”

 3   See Woods v. Adams, 631 F.Supp.2d 1261, 1278 (C.D. Cal. 2009)

 4   (quoting United States v. Williams, 504 U.S. 36, 60, 112 S.Ct.

 5   1735, 118 L.Ed.2d 352 (1992) (Stevens, J., concurring) (“[l]ike

 6   the Hydra slain by Hercules, prosecutorial misconduct has many

 7   heads”).

 8        96.   “Where    prosecutorial     misconduct       has   occurred,    the

 9   relevant question then is whether the misconduct so infected

10   the trial with unfairness as to make the resulting conviction a

11   denial of due process.” Id. (citing Darden v. Wainwright, 477

12   U.S. 168, 181, 106 S.Ct. 2464, 91 L.Ed.2d 144 (1986).

          97.   “[K]nowing     exploitation        by       the    state   of    an
13
     opportunity   to    confront   the    accused      without    counsel   being
14
     present is as much a breach of the state’s obligation not to
15
     circumvent the right to the assistance of counsel as is the
16
     intentional creation of such an opportunity.” Maine v. Moulton,
17
     474 U.S. 159,       176, 106 S.Ct.     477, 484-486, 88          L.Ed.2d 481
18
     (1985).
19
          98.   Defendants DOUGLAS COUNTY, and GORDON EDGAR, Chief
20
     Prosecuting Attorney, have deprived Plaintiff JOSE RIVERA-RUIZ
21
     and Class members of their Fifth and Fourteenth Amendment right
22
     to due process by taking advantage of the fact that they go
23


     COMPLAINT - 20
      Case 2:19-cv-00170-SMJ        ECF No. 1    filed 05/16/19    PageID.21 Page 21 of 24



 1   unrepresented, to then send them off into a purgatory of the

 2   prosecutor’s creation.

 3         99.    By doing so, the defendants are depriving Mr. Rivera

 4   and the Class members of their due process rights under the

 5   Fifth and Fourteenth Amendments.

 6         100. Plaintiff        JOSE     RIVERA-RUIZ       and    Class     members      have

 7   experienced       constitutional           and       monetary        harm     by        the

 8   unconstitutional        processes        and     procedures        undertaken      by    a

 9   policy, custom, and/or practice of Defendants.

10         101. The       conduct    of    Defendants       was    at    the     very    least

11   reckless,      and     most     likely         purposeful,      but       nevertheless

12   undertaken with complete indifference to Plaintiff JOSE RIVERA-

     RUIZ’s and the Class members’ federal rights to be free from
13
     violations of the Fifth and Fourteenth Amendments to the United
14
     States Constitution.
15
                                    VII. RELIEF REQUESTED
16
           102. WHEREFORE, Plaintiff JOSE RIVERA-RUIZ, on his behalf
17
     and   on    behalf     of   all      defined     Class      members,      respectfully
18
     requests this Court to –
19
                a. Enter    an   order        enjoining     Defendants         Customs       and
20
           Border     Protection        and     United     States       of   America      from
21
           deporting       the   Plaintiff,         MR.   JOSE    RIVERA-RUIZ,       pending
22
           further order from this Court, and requiring his release
23
           to the Douglas County Jail;

     COMPLAINT - 21
      Case 2:19-cv-00170-SMJ      ECF No. 1   filed 05/16/19   PageID.22 Page 22 of 24



 1          b. Enter      an     order    requiring     Defendants        Customs      and

 2        Border Protection, United States of America, and Douglas

 3        County, to ensure transport of Mr. Rivera to the Douglas

 4        County Jail.

 5          c. Enter an order enjoining Defendants DOUGLAS COUNTY

 6        and    GORDON        EDGAR,    in   his      official     capacity,         from

 7        continuing to allow defendants from going unrepresented at

 8        their preliminary appearances in Douglas County Superior

 9        Court, pending further order from this Court;

10          d. Enter an order enjoining Defendants DOUGLAS COUNTY

11        and    GORDON        EDGAR,    in   his      official     capacity,         from

12        continuing to keep secret from defendants the existence of

          an “immigration hold” against them, pending further order
13
          from this Court;
14
            e. Pursuant to Federal Rule of Civil Procedure 65(b)(2),
15
          set    an   expedited     hearing    within     fourteen       (14)   days    to
16
          determine whether the Temporary Restraining Orders should
17
          be extended;
18
            f. Enter      an    order    certifying      this     case    as    a    Class
19
          Action;
20
            g. Enter an order, pursuant to the Declaratory Judgment
21
          Act,    declaring      the    conduct   of   the     Defendants       as   being
22
          unconstitutional;
23


     COMPLAINT - 22
      Case 2:19-cv-00170-SMJ     ECF No. 1     filed 05/16/19    PageID.23 Page 23 of 24



 1          h. Enter      an   order     for   injunctive        relief          to    halt      the

 2        illegal       processes       and    procedures            of    Defendants             in

 3        violation of the Fifth, Sixth, and Fourteenth Amendments

 4        to the United States Constitution.

 5          i. Enter      an    order    for    damages     in       the    amount          to    be

 6        determined at a later date;

 7          j. Enter an order for an award of punitive damages;

 8          k. Enter      an   order     for   an   award       of    actual          reasonable

 9        attorney      fees    and     litigation     expenses           pursuant          to    42

10        U.S.C.    §   1988,    Fed.     R.   Civ.   P.    23(h),         and        all    other

11        applicable laws, rules, or statutes; and

12          l. Enter an order for all such other relief the court

          deems equitable.
13
                                 VIII.         JURY DEMAND
14
            103.        For    all     triable      issues,      a        jury        is    hereby
15
               demanded.
16
     RESPECTFULLY SUBMITTED this 16th day of MAY 2019.
17

18

19                                            J. TALITHA HAZELTON
                                              WSBA# 52460
20                                            Attorney for Plaintiff Jose
                                              Rivera-Ruiz
21

22                                            ESPADA CRIMINAL DEFENSE
                                              1001 Fourth Ave., Ste. 3200
23                                            Seattle, WA 98154
                                              T: (206) 467-5987

     COMPLAINT - 23
      Case 2:19-cv-00170-SMJ   ECF No. 1   filed 05/16/19   PageID.24 Page 24 of 24



 1                                     E: th@espadalaw.com

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     COMPLAINT - 24
